Citation Nr: 0819961	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  07-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss, left 
ear.

2.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had service in the Mississippi Army National 
Guard with active service from August 2004 to January 2006.  
The veteran was awarded the Combat Infantryman Badge (CIB), 
Global War on Terrorism Service Medal (GWOT), and Iraq 
Campaign Medal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled for March 
2008, but the veteran failed to report for the hearing and 
made no attempts to reschedule the hearing.  Thus, the Board 
considers the veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma during his 
active military service.

2.  The veteran's bilateral hearing loss is related to his 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss, left ear, are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for entitlement to service connection for 
hearing loss, right ear, are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Factual Background and Analysis

The veteran contends that his hearing was damaged as a result 
of in-service noise exposure related to the detonation of 
improvised explosive devices (IEDs).  The veteran's DD-214 
Form indicated that his military occupational specialty (MOS) 
was infantryman and that he was awarded various decorations 
and citations, including the Combat Infantryman Badge (CIB).

Service treatment records (STRs) associated with the claims 
file showed that the veteran was afforded a pre-deployment 
health examination in August 2004 prior to entering active 
duty.  The veteran described his health as "excellent" and 
specifically denied ever having any medical problems.  The 
veteran was also given an audiological evaluation.  The 
audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
25
LEFT
10
5
10
5
45

The examiner noted that the veteran was routinely exposed to 
noise and that the results of the test indicated an early 
warning for a decrease in hearing.  The veteran was deemed to 
be deployable at that time.  The Board notes that no hearing 
loss disability was diagnosed at that time.  

The veteran presented to sick call in May 2005 with a fever.  
Upon physical examination, the examiner noted that the 
veteran had swollen, red ear drums bilaterally with evidence 
of fluid and blood streaks in the left ear.  The impression 
was dehydration and otitis media.

The veteran was afforded a health assessment in November 
2005.  The veteran indicated that he visited sick call three 
times during his deployment and he characterized his health 
as having gotten "worse" during deployment.  The veteran 
reported episodes of ringing in the ears during deployment 
and stated that he was often exposed to loud noises and 
excessive vibration.  The veteran listed "ring in ears" as 
one of his post-deployment health concerns.

In December 2005, the veteran sought care at sick call for 
hearing loss, numbness, and "constant ringing" in both ears 
following an IED blast.  The impression was tinnitus.  A 
statement of medical examination and duty status also dated 
December 2005 indicated that the veteran was involved in an 
IED detonation which resulted in continuous loud noise 
exposure in excess of 85 decibels.  

The veteran was afforded a post-deployment physical 
examination as part of his participation in the Benefits 
Delivery at Discharge Program (BDD) in January 2006. The 
examination was conducted prior to discharge from service.  
The veteran stated that his hearing problems were worse when 
compared to his previous physical examination.  The veteran 
was afforded an audiological examination.  The audiological 
examination yielded the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
40
LEFT
20
20
20
25
60

The examiner noted that the veteran was routinely exposed to 
noise.  The veteran was diagnosed as having hearing loss at 
4000 Hz in the right ear.

The first pertinent post-service treatment note is dated May 
2006.  The veteran underwent a VA Compensation and Pension 
(C&P) audiological examination at that time.  The veteran 
reported having problems with his ears as child and hearing 
loss and tinnitus since serving in Iraq.  The veteran was 
exposed to gunfire, explosions, and heavy machinery in 
service, and occasional occupational or recreational noise 
exposure following discharge from service.  The audiological 
examination yielded the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
30
LEFT
0
0
5
10
60

Speech discrimination scores were 94 percent in the right ear 
and 96 percent in the left ear.  The VA audiologist concluded 
that the veteran had mild sensorineural hearing loss in the 
right ear at 4000 Hz and a moderately severe sensorineural 
hearing loss in the left ear at 4000 Hz.  The VA audiologist 
opined that the veteran's tinnitus was as least as likely as 
not related to his hearing loss.  

The veteran was also given a VA C&P examination in May 2006 
to assess the severity of his sinus condition.  The veteran 
reported a history of hearing loss and sinus problems at the 
time of the examination and stated that his hearing problems 
began on his flight into Iraq.  A steep and rapid landing 
purportedly caused pain and bleeding from the right ear; 
according to the veteran, it was later determined that he 
sustained a perforated right tympanic membrane.  

In Iraq, the veteran was exposed to noise from bombs, 
mortars, and small arms fire.  The veteran also reported 
temporary hearing loss and tinnitus following the detonation 
of an IED.  The veteran noted that his hearing improved since 
this incident, but had not returned to "normal."  The 
veteran indicated that he had difficulty hearing 
conversational speech when background noise was present.  The 
veteran also stated that he had difficulty hearing the 
telephone or television.  The veteran denied any ear 
drainage.

Upon physical examination, the examiner noted the presence of 
a healed small perforation of the right tympanic membrane.  
The auricles and canals were normal bilaterally.  The 
examiner reviewed the results of audiometric testing and 
interpreted the results to show severe bilateral high 
frequency neurosensory hearing loss.  The examiner diagnosed 
the veteran as having a healed perforation of the right 
tympanic membrane consistent with a perforation secondary to 
flying.  The examiner further noted that the veteran had 
severe bilateral high frequency hearing loss with associated 
continuous tinnitus.  The examiner stated that the veteran's 
hearing loss and tinnitus were "directly the result of 
exposure to severe acoustic trauma while in combat."

Given the evidence of record, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  The Board notes that 38 U.S.C.A. § 1154(b) 
specifically allows combat veterans, in certain 
circumstances, to use lay evidence to establish service 
connection for a disease or injury.  In Dalton v. Nicholson, 
21 Vet. App. 23, 37 (2007), the United States Court of 
Appeals for Veterans Claims (Court) found that while § 
1154(b) relaxes the evidentiary burden for a combat veteran 
with respect to evidence of an in-service occurrence of an 
injury, it does not create a statutory presumption that the 
combat veteran's disease or injury is automatically service-
connected.  The veteran must still provide competent evidence 
of a relationship between an injury in service and a current 
disability.

The Board must initially determine whether the veteran's 
bilateral hearing loss preexisted enlistment into active 
service.  In this case, the examiner upon the entrance 
examination did not diagnose a hearing loss disability or 
defect.  The examiner merely noted that the audiometric test 
results indicated an early warning for a decrease in hearing.  
Accordingly, the presumption of soundness attaches in this 
case.  38 U.S.C.A. § 1111; see also Wagner v. Principi, 370 
F.3d 1089, 1093 (Fed. Cir. 2004); Crowe v. Brown, 7 Vet. App. 
238 (1994).  There is no clear and unmistakable evidence of 
record demonstrating that hearing loss existed prior to 
service and that it was not aggravated by service.  
Accordingly, the presumption of soundness is not rebutted in 
this case.  

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  Here, 
the veteran was found to have a hearing loss disability 
pursuant to 38 C.F.R. § 3.385 in the right ear at the time of 
separation in January 2006.  The fact that the veteran's 
hearing in this ear showed slight improvement during the May 
2006 VA C&P examination is not detrimental to his service 
connection claim.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).   

The veteran was also found to have a hearing loss disability 
in the left ear pursuant to 38 C.F.R. § 3.385 following the 
May 2006 VA C&P examination.  In particular, the VA examiner 
who conducted the sinus examination in May 2006 specifically 
linked the veteran's bilateral hearing loss disability to 
"severe acoustic trauma while in combat."  

Moreover, 38 U.S.C.A. § 1154(a) provides that considerations 
shall be given to the places, types, and circumstances of the 
veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
In this regard, it is noted that the veteran served in Iraq 
as a member of the infantry.  He reported exposure to noise 
from bombs, mortars, and small arms fire.  The veteran also 
reported temporary hearing loss and tinnitus following the 
detonation of an IED.  Furthermore, the veteran received a 
CIB as a result of his service.  There is no evidence of 
record to indicate significant post-service recreational or 
occupational noise exposure.  The Board further observes that 
the veteran's statements are consistent with the 
circumstances of his service, and that this evidence supports 
a finding that the veteran experienced significant acoustic 
trauma in service.  

Accordingly, service connection for bilateral hearing loss is 
granted.  

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hearing loss, left ear, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for hearing loss, right ear, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


___________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


